EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct obvious minor informalities as follows: 
Claim 10 – line 2, “the second” has been replaced with –a second—for added clarity.
Claim 14 – line 3, “the holes of the” has been replaced with –holes of—for added clarity.
Claim 23 – line 13, “within a” has been replaced with –within the—for added clarity.

The following is an examiner’s statement of reasons for allowance: none of the prior art either taken alone or in combination were deemed to teach or fairly suggest the instant claimed combination shield assembly of claim 1 including a first plate mounted to a forward wall of a dump box, a second plate pivotally connected to the first plate and adapted to selectively move to a lowered position and a raised position, and a handle pivotally connected to the second plate and configured to move the second plate to the lowered position and to the raised position using manual force wherein the at least one handle is configured to lock the second plate in the lowered position and the raised position.  Note claim 1 defines a positively recited dump box in combination with a shield assembly and such has been relied upon for conducting the search and indication of allowable subject matter (note underlined language above wherein the first plate of the shield is clearly claimed in combination with a positively recited dump box).
Additionally, none of the prior art either taken alone or in combination were deemed to teach or fairly suggest the instant claimed combination shield assembly of claim 23 including  a first plate mounted to a forward wall of a dump box, a second plate pivotally connected to the first plate and adapted to selectively move to a lowered position and a raised position, a handle extending between a first end and  first set of holes in the pair of parallel spaced members.  Finally, the device being configured such that when the second plate is in the raised position, the handle is received within the pair of parallel spaced members on the first plate such that the third hole of the handle aligns with a second set of holes in the pair of parallel spaced members.  Note claim 23 defines a positively recited dump box in combination with a shield assembly and such has been relied upon for conducting the search and indication of allowable subject matter (note underlined claim language above wherein the first plate of the shield is clearly claimed in combination with a positively recited dump box).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3612